Ostrander, J.
(concurring). I think there was evidence from which the jury might properly have determined that the coupling was defective — that it had expanded or that the threads in the coupling or on the pipe were worn, and that when turned to position the threads did not hold when subjected to the strain. This fact, if it was a fact, could have been learned, perhaps, only from a trial with the pipes in position or from the ease with which the first connection was made. I think it is clear, however, that there was no one so well situated as was plaintiff to discover the fact if it existed and that ordinary care on his part would necessarily have discovered the situation, and afforded him protection from danger.
Moore, J., concurred with Ostrander, J.